Citation Nr: 0902914	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability 
secondary to service-connected left knee patellofemoral 
syndrome.

2.  Entitlement to service connection for low back disability 
secondary to service-connected left knee patellofemoral 
syndrome.  

3.  Entitlement to service connection for a right knee 
disorder secondary to service-connected left knee 
patellofemoral syndrome disability.

4.  Entitlement to service connection for a lateral thigh 
atrophy disorder secondary to service-connected left knee 
patellofemoral syndrome disability.

5.  Entitlement to service connection for a right hip 
disorder secondary to service-connected left knee 
patellofemoral syndrome disability.

6.  Entitlement to service connection for a left hip disorder 
secondary to service-connected left knee patellofemoral 
syndrome disability.

7.  Entitlement to an increased disability rating for 
service-connected left knee patellofemoral syndrome 
disability currently evaluated as 20 percent disabling 
effective May 5, 1998.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to July 
1987.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The record contains a July 11, 2008, letter from the 
veteran's representative to the RO indicating that additional 
evidence was being submitted in support of the veteran's 
appeal for "I.U. benefits."  The Board observes that a 
claim for entitlement individual unemployability is not an 
issue before the Board and the matter is referred to the RO 
for appropriate action.

The issues of entitlement to an increased disability rating 
for service-connected left knee patellofemoral syndrome 
disability and entitlement to service connection for right 
knee, lateral thigh atrophy, right and left hip and low back 
strain, all secondary to the service connected left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1998  rating decision, the RO 
denied service connection for a low back strain condition 
claimed as secondary to service-connected left knee 
patellofemoral syndrome disability.

2.  Evidence received since the November 1998 decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back strain 
condition claimed as secondary to service-connected left knee 
patellofemoral syndrome disability.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for a low back strain 
condition claimed as secondary to service-connected left knee 
patellofemoral syndrome disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board will dispense with a detailed 
analysis of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) in light of its reopening of the veteran's 
claim.  

The veteran has, on two occasions, sought service connection 
for a low back strain condition claimed as secondary to 
service-connected left knee patellofemoral syndrome 
disability.  In a July 13, 1992, letter, the RO informed the 
veteran that his claim for entitlement to service connection 
for a low back condition secondary to service-connected left 
knee patellofemoral syndrome disability was denied.  The 
veteran did not submit a notice of disagreement regarding the 
July 1992 rating decision.

In a November 16, 1998, letter the RO informed the veteran 
that he had not submitted new and material evidence 
supporting his claim that he was entitled to service 
connection for a low back condition secondary to service-
connected left knee patellofemoral syndrome disability.  The 
veteran did not submit a notice of disagreement regarding the 
November 1998 rating decision.

The veteran's June 2004 claim was denied in the January 2005 
rating decision.  The veteran disagreed and timely appealed. 

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant 
to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.  Accordingly, the Board 
must first determine whether new and material evidence has 
been submitted before reopening the claim and adjudicating it 
on the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant.]  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For reasons provided below, the Board finds that the veteran 
has sufficient evidence which serves to reopen his previously 
denied claim of entitlement to service connection for a low 
back strain condition claimed as secondary to service-
connected left knee patellofemoral syndrome disability.


The evidence at the time of the November 1998 rating decision 
included the veteran's service medical records (SMR), VA 
medical examinations dated February 1992 and August 1998.  
The February 1992 VA examiner noted the veteran's complaints 
of low back pain after walking, and found no tenderness of 
the low back on palpation, normal range of motion and normal 
x-ray results.  The August 1998 VA examiner noted the 
veteran's complaints of low back pain, found no tenderness of 
the back upon palpation, normal range of motion and normal x-
ray results were noted.

The November 1998 rating decision summarized the results of 
the August 1998 VA medical examination report and denied the 
claim for lack of evidence that established a medical nexus 
between the veteran's service-connected left knee disability 
and the complaints of low back pain, and the lack of any 
medical diagnosis of a low back disorder.

The veteran was informed in a letter dated November 16, 1998, 
of the rating decision.  The record reveals the veteran did 
not submit a disagreement with the November 1998 rating 
decision.  

The record now contains a February 2008 VA examiner's report 
who determined, among other things, that the veteran's back 
pain "may reflect changes and gait resulting from his left 
knee problem."  Moreover, a May 2006 VA physician's 
assistant assessed the veteran's low back condition as 
"chronic lumbar strain, related to gait changes."

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.

The November 1998 rating decision concluded that there was no 
medical nexus and no evidence of a diagnosed low back 
condition.  The record now includes medical evidence showing 
a possible relationship between a current back disability and 
his service-connected left knee disability.  

Thus, the Board finds that the record contains new and 
material evidence, that is 
evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156; see also Evans, supra.  The claim of 
entitlement to service connection for low back strain 
condition claimed as secondary to service-connected left knee 
patellofemoral syndrome disability therefore reopened.  To 
this extent, his appeal is granted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for low back strain 
condition claimed as secondary to service-connected left knee 
patellofemoral syndrome disability is reopened; to this 
extent only, the appeal of this issue is allowed.


REMAND

Since the RO's last adjudication, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Essentially, Vazquez-
Flores requires VA to provide specific notice to the veteran 
regarding how VA determines a disability rating and 
specifically what criteria VA uses in making that 
determination.  Additionally, the Court held in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that VA was required to 
provide notice of how VA determines an effective date in 
addition to notice regarding what evidence is necessary to 
substantiate a service connection claim.  The record does not 
include evidence that the veteran received notice under 
either Vazquez-Flores or Dingess.  This must be accomplished.  

In addition to the foregoing, the record reflects that the 
veteran retired from a position at a Federal Penitentiary in 
the U.S. Postal Service, a June 2008 letter from the Office 
of Personnel Management (OPM) confirms that he was awarded 
disability retirement.  However, records associated with the 
determination of the veteran's eligibility for disability 
benefits have not been obtained.  These records are relevant 
to his claim for an increased disability rating, and VA must 
attempt to locate them and associate them with the claims 
file.  See 38 C.F.R. § 3.159(c)(2) (2007).

The Board also observes that the veteran underwent a 
comprehensive VA compensation and pension examination 
addressing the severity of his service-connected left knee 
disability in December 2004.  Since that examination, the 
veteran has reported a worsening in his left knee disability.  
In a February 2008 statement that his condition has worsened 
to the degree where he was "in the process of" losing his 
job because of the left knee and its related disorders.  The 
veteran recently submitted a June 2008 notice from the Office 
of Personnel Management that the veteran's application for 
disability retirement had been approved.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) [where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination].  

The Board observes that the record contains a February 2008 
treatment record with range of motion findings for the left 
knee.  The examiner characterized the veteran's 
osteoarthritis as significant affecting his ability to work 
as a security officer in a prison.  However, the examination 
report does not adequately address additional functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of the affected joint.  As such, it is necessary to 
provide the veteran an additional VA examination in light of 
his contentions concerning his left knee disability the 
guidance of the Court in Deluca v. Brown, 8 Vet. App. 202 
(1995).  See Littke v. Derwinski, 1 Vet. App. 90 (1990); see 
also 38 C.F.R. §§ 3.326, 3.327 (2008).

With regard to the claim for a lateral thigh atrophy 
disorder, the Board notes that the record includes evidence 
of an atrophied left thigh and evidence of a service-
connected left knee disorder in satisfaction of the first two 
Wallin elements.  However, there is no nexus opinion in the 
record.  Accordingly, the Board finds that the nexus issue, 
in its present state, raises questions that must be addressed 
by an appropriately qualified medical provider. See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

With regard to claims for service connection for right knee, 
right hip, left hip, and conditions, the Board notes that 
there is conflicting evidence as to whether the veteran has 
disabilities of the right knee and hips secondary to his 
service-connected left knee disability.  While a VA examiner 
opined in December 2004 that there was no secondary 
disability of the right knee, hips, and back related to the 
veteran's left knee disability.  However, the February 2008 
treatment record suggests that the veteran experienced lower 
hip pain which may be related to his service-connected left 
knee condition.  The February 2008 examiner also opined that 
the left knee "increases stresses on the right knee."  
There is also evidence in the record that VA has provided the 
veteran with a right knee brace to assist in stabilizing his 
right knee.  Finally, as alluded to above, the record 
includes a May 2006 assessment that the veteran has chronic 
lumbar strain associated with his gait.  The February 2008 
examiner suggested that the lower back pain may "reflect 
changes and gait resulting from his left knee problem."  In 
light of the foregoing, the Board is of the opinion that a 
new examination would be probative in ascertaining whether 
the veteran has any disability of the right knee, right hip, 
left hip, and/or back secondary to his service-connected left 
knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran in writing and request that he 
identify or provide any sources of 
treatment for his left knee, right knee, 
left hip, right hip, low back and/or thigh 
that have not previously been associated 
with the claims folder.  Any records so 
identified should be obtained and 
associated with the veteran's VA claims 
folder.

2.  The RO or AMC should request copies of 
all records compiled by OPM, the Federal 
Bureau of Prisons, and the United States 
Penitentiary in Marion, Illinois, in 
conjunction with the decision to award the 
veteran disability benefits.  These 
records should be associated with the 
claims file.

3.  .  Following completion of the 
foregoing development, the veteran should 
be accorded an examination by an 
appropriate medical provider, who should 
describe the veteran's service-connected 
left knee disability to include ranges of 
motion and De Luca factors.  

The examiner should also indentify any 
current right or left hip disability, 
right knee disability, low back 
disability, and any disability manifested 
by lateral thigh atrophy.  For each 
disability identified, the examiner should 
provide an opinion whether it is at least 
as likely as not that the disability is 
proximately due to or the result of the 
veteran's service-connected left knee 
disability.  

A report of examination should be prepared 
and associated with the veteran's VA 
claims folder. 

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, the RO or 
AMC should then readjudicate the veteran's 
claim of entitlement to an increased rating 
for a left knee disability, and the claims 
for entitlement to service connection for a 
right knee condition, right and left hip 
conditions, a lateral thigh atrophy 
condition and a low back condition, all 
secondary to the service-connected left 
knee disability.  If the benefits sought on 
appeal remain denied, the RO or AMC should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


